Citation Nr: 0707785	
Decision Date: 03/15/07    Archive Date: 04/09/07	

DOCKET NO.  04-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin



THE ISSUE

Request for waiver of an overpayment of pension benefits 
totalling $9,447 (calculated in separate overpayment amounts 
of $5,554, and $3,893).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Department of Veterans Affairs (VA) Milwaukee VA Pension 
Center (RO) which have determined that the veteran's request 
for waiver of the initial $5,554 in pension overpayment was 
untimely filed, and which initially found that the subsequent 
overpayment of $3,893 was created by bad faith on the 
veteran's part, but this finding of bad faith was apparently 
reversed or rescinded at the time of the 2004 Statement of 
the Case when this amount was considered for waiver in 
accordance with the principles of equity and good conscience.  
For reasons explained below, this appeal is not ready for 
appellate review and must be remanded to the Milwaukee 
Pension Center via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In August 2004, the VA Pension Center notified the veteran 
regarding difficulties in computation of his pension.  In 
October 2004, the VA Pension Center notified the veteran that 
pension had been reinstated effective May 2004.  These two 
notices were posted to the veteran at his longstanding 
address on Warrington Drive.  

However, without apparently ever filing a formal notice to VA 
of a change in address, the veteran's VA Form 9, Substantive 
Appeal, received in November 2004, had a new address on Chef 
Menteur Highway.  Several days earlier, also in November 
2004, the veteran filed his VA Form 21-22 Appointment of 
Disabled American Veterans as his service representative, and 
this document also included his apparently new address on 
Chef Menteur Highway.  

Following receipt of the veteran's VA Form 9, the Milwaukee 
Pension Center again posted notice to the veteran requesting 
specific information in order to properly compute payment of 
pension, apparently including proper computation of previous 
overpayment(s) which issue is now on appeal to the Board.  
This notice in May 2005 was again posted to the veteran's 
previous Warrington Drive address.  Although there is no 
indication on file that this notification was returned as 
undeliverable, the Board's May 2006 notice to the veteran 
routinely reporting that his appeal has been received at the 
Board was also erroneously posted to the earlier Warrington 
Drive address, and this notice was returned by Postal 
authorities as undeliverable.  

In the interest of having the Milwaukee Pension Center 
correctly compute present and past VA pension benefits, 
including accurate calculation of any past overpayments of 
pension, the Board will remand the appeal to the Milwaukee 
Pension Center so that they can proceed to notify the veteran 
of the evidence they need at his actual address as indicated 
on his VA Forms 9 and 21-22.  Proper and accurate computation 
of any overpayments at issue is essential prior to any 
appellate review.  

Finally, the Board notes that the veteran requested a Board 
hearing on his November 2004 substantive appeal.  He later 
specifically requested a video conference hearing via 
telephone/television hook-up at his nearest RO.  Although 
this hearing request is noted in the July 2005 supplemental 
statement of the case, there is no evidence that the veteran 
has ever been scheduled for such hearing.  Although the Board 
would ordinarily remand the appeal solely for the immediate 
conduct of such hearing, both the veteran and VA would be 
better served for the Milwaukee Pension Center to secure 
whatever additional evidence and information is necessary to 
complete an accurate accounting of VA pension and/or 
overpayments, before such hearing is scheduled.  

For these reasons, the case is REMANDED to the Milwaukee VA 
Pension Center (to be forwarded by the AMC) for the following 
action:

The Milwaukee Pension Center should 
follow through with any and all 
development necessary to properly compute 
pension and/or any previous 
overpayment(s) by requesting all evidence 
and information necessary, including but 
not limited to the evidence and 
information sought in the May 5, 2005, 
notice to the veteran, at his correct 
address on Chef Menteur Highway.  After 
securing all additional information 
necessary to be able to properly and 
accurately calculate payment of pension, 
and calculation of any previous 
overpayment(s), the Pension Center should 
again address the issue of the two 
separate overpayments addressed in this 
appeal.  If any decision is not to the 
veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a clear description of the 
computation and creation of the two 
separate debts identified in the claims 
folder at present.  If the veteran 
indicates a desire to continue his 
appeal, and also indicates a desire to 
have a video conference hearing before a 
veterans law judge, then the VA Pension 
Center should take whatever action is 
necessary to arrange for the veteran to 
have a video conference hearing (at the 
nearest RO to him which is capable of 
having such hearing) and the veteran 
should be duly notified with sufficient 
advance notice to make travel plans to 
attend such hearing.  Ordinarily, this 
would also include transferring the 
veteran's claims folder to that RO so 
that the veteran and representative have 
access to the evidence on file in 
preparation for such hearing.  After the 
hearing is completed, the case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

